Exhibit 10.1

 

OWNERSHIP LIMIT WAIVER AGREEMENT

 

THIS OWNERSHIP LIMIT WAIVER AGREEMENT (this “Agreement”), dated as of March 31,
2017, is between Hospitality Investors Trust, Inc., a Maryland corporation (the
“Company”), and Brookfield Strategic Real Estate Partners II Hospitality REIT II
LLC (the “Investor”). Capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Articles of Amendment and Restatement for
the Company, as filed with the Maryland State Department of Assessments and
Taxation, as amended, supplemented, and amended and restated through the date
hereof and as presently in effect (the “Charter”) or the Purchase Agreement (as
defined below).

 

RECITALS

 

WHEREAS, pursuant to a Securities Purchase, Voting and Standstill Agreement by
and among the Company (f/k/a American Realty Capital Hospitality Trust, Inc.),
American Realty Capital Hospitality Operating Partnership, L.P. (the “Operating
Partnership”) and the Investor, dated as of January 12, 2017 (the “Purchase
Agreement”), the Investor desires to purchase from the Company one Redeemable
Preferred Share (the “Preferred Share”) and the Investor desires to purchase
from the Operating Partnership Convertible Preferred Units, all in accordance
with the terms of the Purchase Agreement.

 

WHEREAS, the Convertible Preferred Units shall be convertible into OP Units,
which OP Units shall be redeemable for cash or Common Shares at the option of
the Company in accordance with the terms of, and subject to the restrictions
contained in, the Purchase Agreement and the Amended and Restated Agreement of
Limited Partnership of the Operating Partnership, dated as of the date hereof
(the “Partnership Agreement”).

 

WHEREAS, Section 5.9 of the Charter contains restrictions regarding the
Aggregate Share Ownership Limit, which prohibits any Person from Beneficially
Owning or Constructively Owning more than 9.8% in value of the aggregate of the
outstanding shares of Capital Stock of the Company and not more than 9.8% (in
value or in number of shares, whichever is more restrictive) of any class or
series of shares of Capital Stock of the Company, except as otherwise waived by
the Company. These restrictions are designed to ensure the Company’s continued
qualification as a real estate investment trust under the Internal Revenue Code
of 1986, as amended (the “Code”).

 

WHEREAS, prior to closing on the Investor’s purchase of the Preferred Share or
any Convertible Preferred Units, in order to assist the Company in preventing
the usage of any net operating losses it may have from being limited under
Section 382 of the Code, which is important to the Company’s ability to continue
to qualify as a REIT, the Company intends to lower its Aggregate Share Ownership
Limit in accordance with Section 5.9(ii)(h) of the Charter to 4.9%.

 

WHEREAS, the Investor may acquire Beneficial Ownership or Constructive Ownership
of shares of Capital Stock in excess of the Aggregate Share Ownership Limit and
has requested a waiver of the Aggregate Share Ownership Limit.

 

 

 



 

WHEREAS, the Investor may transfer its ownership of any Shares, Convertible
Preferred Units or OP Units to its Affiliates in accordance with the terms of
the Purchase Agreement and the Partnership Agreement. The Investor and its
Affiliates are herein referred to collectively as the, and in accordance with
Section 5.9(ii)(a)(I)(A)(1) constitute an, “Excepted Holder”.

 

WHEREAS, Pursuant to Section 5.9(ii)(g)(I) of the Charter, the Company has
adopted resolutions approving the Excepted Holder’s exemption from the Aggregate
Share Ownership Limit on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, the parties, intending to be legally bound, in reliance on the
representations set forth in the Certificate (as defined below), hereby agree as
follow:

 

AGREEMENT

 



 

1. WAIVER OF OWNERSHIP LIMITS

 

1.1           The Company hereby waives the application of the Aggregate Share
Ownership Limit contained in Section 5.9(ii)(a)(I)(A) of the Charter to the
Excepted Holder (such waiver, the “Ownership Limit Waiver”) and permits the
Excepted Holder to Beneficially Own and Constructively Own (a) any Common Shares
(the “Excepted Common Stock”) subject to a new ownership limit of 49.9% (the
“Excepted Holder Common Limit”), and (b) the sole Preferred Share (the “Excepted
Preferred Stock”, and collectively with the Excepted Common Stock, the “Excepted
Stock”) subject to a separate new limit of 100% solely with respect to the class
or series of Capital Stock consisting of the Redeemable Preferred Share (the
“Excepted Holder Preferred Limit”, and collectively with the Excepted Holder
Common Limit, the “Excepted Holder Limit”); provided that nothing herein shall
modify the limitations contained in Section 16.7 of the Partnership Agreement.

 

1.2 The Ownership Limit Waiver and Excepted Holder Limit granted by this Section
1 are granted solely to the Excepted Holder and relate solely to the Excepted
Stock Beneficially Owned and/or Constructively Owned by the Excepted
Holder.  Any Transfer of the Excepted Stock held by the Excepted Holder, other
than to another Affiliate included within the term “Excepted Holder”, shall
cause such Excepted Stock to no longer be subject to this Ownership Limit Waiver
and any such Excepted Stock shall be subject to the Aggregate Share Ownership
Limit as of the date of such Transfer.

 

1.3           The Ownership Limit Waiver and Excepted Holder Limit granted by
this Section 1 only grant the Excepted Holder the right to Beneficially Own
and/or Constructively Own Excepted Stock up to the Excepted Holder Limit.  The
Excepted Holder shall not directly or indirectly acquire shares of Capital Stock
in excess of the Excepted Holder Limit. For the avoidance of doubt, the
ownership of Class C Units and OP Units (each as defined in the Partnership
Agreement) by the Excepted Holder shall not constitute Beneficial Ownership
and/or Constructive Ownership of Common Shares by the Excepted Holder.         

 

1.4           Except as specifically provided in Section 1.1, this Agreement
does not waive any restrictions or limitations set forth in Section 5.9 of the
Charter as they apply to the shares of Capital Stock Beneficially Owned and
Constructively Owned by the Excepted Holder.

 

 

 

 



 

2. LIMITATIONS AND OTHER MATTERS

 

2.1           In no event shall the Ownership Limit Waiver permit any
Individual’s Beneficial Ownership of the shares of Capital Stock of the Company
to exceed, at any time, the Aggregate Share Ownership Limit set forth in Section
5.9(i) of the Charter and determined without regard to any provision of this
Agreement; provided that nothing herein shall modify the limitations contained
in Section 16.7 of the Partnership Agreement.  For the purpose of this
Agreement, “Individual” has the meaning provided in Section 542(a)(2) of the
Code, as modified by Section 856(h)(3) of the Code.

 

2.2            For the Ownership Limit Waiver to be effective, the Investor must
execute a counterpart signature page to this Agreement and complete and make the
representations and covenants set forth in the Certificate of Representations
and Covenants, the form of which is attached hereto as Exhibit A (the
“Certificate”), and must deliver such Certificate. Except as otherwise
determined by the Company, the Ownership Limit Waiver shall cease to be
effective upon any breach of the representations or covenants set forth herein
or in the Certificate if such breach of the representations or covenants would
cause the Company to be treated as “closely held” within the meaning of Section
856(a)(6) of the Code to the Company. In addition, if the Ownership Limit Waiver
ceases to be effective as a result of the operation of the preceding sentence,
the shares of Capital Stock of the Company that would otherwise be in excess of
the Aggregate Share Ownership Limit shall be deemed to have been transferred to
a Trust in accordance with 5.9(ii)(a)(II) of the Charter to the extent necessary
to preserve the Company’s qualification as a real estate investment trust
pursuant to Section 856 of the Code.

 

2.3           The Investor shall deliver to the Company, at such times as may
reasonably be requested by the Company (it being acknowledged that the Company
may reasonably make such request no more than once per calendar year), a
certificate signed by an authorized officer of the Investor to the effect that
the Investor has complied and expects to continue to comply with its
representations and covenants set forth by this Agreement and the accompanying
Certificate. The Investor shall consider in good faith the Company’s request to
cooperate with the Company to investigate any direct or indirect relationship
between or among an Excepted Holder and any other Person owning, directly or
indirectly, shares of Capital Stock of the Company; provided that the Company
has determined that such relationship is reasonably likely to be relevant to the
Company’s ability to maintain its status as a REIT due to the Excepted Holder’s
ownership of the Excepted Stock as a result of the Ownership Limit Waiver.

 

2.4           The Ownership Limit Waiver shall automatically be deemed to have
been revoked (prospectively or, as necessary in order to protect the Company’s
qualification as a real estate investment trust under the Code, retroactively)
without any further action if any representation or warranty contained in the
Certificate is or becomes incorrect or false, or any undertaking or agreement
contained in this Agreement is breached, whether at the time of execution and
delivery of this Agreement or at any time thereafter, if such representation or
warranty being or becoming incorrect or false, or such undertaking or agreement
being breached, would cause the Company to be treated as “closely held” within
the meaning of Section 856(a)(6) of the Code. The Company shall notify the
Investor promptly upon determining that the Ownership Limit Waiver has been
revoked pursuant to this Section 2.4; provided that the Company shall notify the
Investor promptly if the Company becomes aware of any facts that it reasonably
believes would cause the Ownership Limit Waiver to be revoked.

 

 

 

 

3. TERM

 

3.1           The term of this Agreement shall commence as of the date of this
Agreement, and shall terminate on the earliest of (i) after the date on which
the Excepted Holder first acquires Excepted Stock in excess of the Aggregate
Share Ownership Limit, the first day thereafter on which the Excepted Holder no
longer Beneficially Owns or Constructively Owns Excepted Stock in excess of the
Aggregate Share Ownership Limit or (ii) the earliest date on which any of the
conditions set forth in Sections 1 or 2 of this Agreement are no longer true or
accurate, or otherwise have been violated.

 

4. MISCELLANEOUS

 

4.1           All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Maryland, without giving
effect to any choice of law or conflict of law provision (whether of the State
of Maryland or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Maryland.

 

4.2           This Agreement may be signed by the parties in separate
counterparts, each of which when so signed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.

 

4.3           All references to any Code provision shall be deemed to include
any successor provisions of the Code and any regulatory, judicial or
administrative amendment or interpretation of such statutory provisions.

 

4.4           The Recitals to this Agreement are incorporated into and are
deemed a part of this Agreement.



 

[Signature Page Follows]

 

 

 

 

Each of the parties has caused this Agreement to be signed by its duly
authorized officers as of the date set forth in the introductory paragraph
hereof.

 

THE COMPANY   INVESTOR       Hospitality Investors Trust, Inc.  

Brookfield Strategic Real Estate

Partners II Hospitality REIT II LLC

          By: /s/ Jonathan P. Mehlman   By: /s/ Murray Goldfarb   Name: Jonathan
P. Mehlman     Name: Murray Goldfarb   Title:  President and Chief Executive
Officer     Title: Managing Partner

 

[Signature Page to Ownership Limit Waiver Agreement]

 

 

 

 

EXHIBIT A TO THE WAIVER AGREEMENT

 

CERTIFICATE OF REPRESENTATIONS AND COVENANTS
FOR
OWNERSHIP LIMIT WAIVER

 

Pursuant to the Securities Purchase, Voting and Standstill Agreement by and
among American Realty Capital Hospitality Trust, Inc., a Maryland corporation
(the “Company”), American Realty Capital Hospitality Operating Partnership,
L.P., and Brookfield Strategic Real Estate Partners II Hospitality REIT II LLC
(the “Investor”), dated as of January 12, 2017, the Investor desires to purchase
the Preferred Share and the Convertible Preferred Units that are ultimately
convertible and/or redeemable into Common Shares. Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Waiver Agreement
(defined below).

 

The undersigned officer or manager of the Investor hereby certifies on behalf of
the Excepted Holder, and affirms as of the date hereof (the “Determination
Date”), the accuracy of the representations set forth in this Certificate of
Representations and Covenants for Ownership Limit Waiver (this “Certificate”) on
which the Company will rely with regard to granting the Ownership Limit Waiver
for the Excepted Holder and Excepted Holder Limit pursuant to that certain
Ownership Limit Waiver Agreement between the Company and the Investor, dated as
of the date hereof (the “Waiver Agreement”). To the extent that the
representations set forth below refer to future conduct, such representations
constitute covenants of the Investor.

 

1.As of the Determination Date and immediately prior to the execution of the
Purchase Agreement, the Excepted Holder does not actually own, Beneficially Own
or Constructively Own any shares of Capital Stock of the Company.

 

2.Commencing with the Determination Date and at all times thereafter during
which the Excepted Holder actually owns, Beneficially Owns or Constructively
Owns shares of Capital Stock in excess of the Aggregate Share Ownership Limit:

 

(a)based on the information available to the Investor as of the Determination
Date or at the request of the Company in accordance with Section 2.3 of the
Waiver Agreement, at any time subsequent during which the Waiver Agreement
remains in effect, and assuming the exercise of reasonable efforts by the
Excepted Holder to obtain such information, no Individual owns or will own,
either directly or after giving effect to the constructive ownership rules in
Section 544(a) of the Code, as modified by Section 856(h) of the Code, any
equity interest in the Excepted Holder, or any option to acquire such equity
interest or any other interest convertible to an equity interest in the Excepted
Holder, the combined value of which exceeds 9.8% by value of the total equity
interests in the Excepted Holder.

 

(b)the Excepted Holder will not purchase or acquire additional shares of Capital
Stock of the Company (other than Excepted Stock up to the Excepted Holder Limit)
except to the extent that the Excepted Holder has obtained any necessary
modification to the Charter or additional or modified exemption pursuant to the
requirements of the Charter.

 

 

 

 

(c)other than a tenant that is a taxable REIT subsidiary of the Company (within
the meaning of Section 856(l) of the Code), the Excepted Holder has not or will
not actually own or Constructively Own an interest in a tenant of the Company
(or a tenant of any entity owned or controlled by the Company) that would cause
the Company to actually own or Constructively Own, more than a 9.9% interest (as
set forth in Section 856(d)(2)(B) of the Code) in such tenant; provided that as
of the Determination Date the tenants who are the subject of this representation
are listed on Exhibit B to the Waiver Agreement; provided further, that the
Company shall notify the Excepted Holder promptly upon any change to the tenants
listed on Exhibit B.

 

(d)At any time that any single Excepted Holder actually owns or Constructively
Owns more than 35% of the Shares of the Company, such Excepted Holder does not
and will not actually own or Constructively Own more than 35% of the total
combined voting power (or 35% of the total shares of all classes of stock) of
any Person that is a corporation, or more than a 35% interest in the assets or
net profit of any Person that is not a corporation, if such Person is engaged by
a taxable REIT subsidiary of the Company (within the meaning of Section 856(l)
of the Code) pursuant to a management agreement or other similar service
contract as an “eligible independent contractor” (within the meaning of Section
856(d)(9) of the Code and the Treasury regulations promulgated thereunder);
provided that as of the Determination Date the “eligible independent
contractors” who are the subject of this representation are listed on Exhibit C
to the Waiver Agreement; provided further, that the Company shall notify the
Excepted Holder promptly upon any change to the “eligible independent
contractors” listed on Exhibit C; provided, further, that this Section 2(d)
shall not apply in the event that such Excepted Holder’s actual ownership or
Constructive Ownership of voting power, shares of stock, or interests in the
assets or net profits, as the case may be, of such Person predates such
management agreement or similar services contract. For purposes of this
representation, the constructive ownership rules of Section 318(a) of the Code,
as modified by Section 856(d)(5) of the Code, shall apply in determining the
ownership of a Person.

 

3.The Investor agrees to notify the Company promptly after it obtains actual
knowledge that any representation contained herein is incorrect.

 

4.The Investor understands and acknowledges that:

 

(a)The Ownership Limit Waiver and Excepted Holder Limit are for the sole benefit
of the Excepted Holder and may not be assigned or transferred, except as
provided under the Waiver Agreement, including by operation of law or in
connection with a merger, consolidation, transfer of equity interests or other
transaction involving any party benefiting from the Ownership Limit Waiver, by
the Excepted Holder without prior written consent of the Company.

 

 

 

 

(b)The Ownership Limit Waiver and Excepted Holder Limit apply only in respect of
the Excepted Stock owned directly or indirectly by the Excepted Holder and not
to any other Shares of the Company that may be owned by the Excepted Holder.

 

(c)The Excepted Stock remains subject to the restrictions and limitations set
forth in Sections 5.9(ii)(a)(I)(B) and 5.9(ii)(a)(I)(C) of the Charter.

 

(d)Any violation of the representations and undertakings set forth above, to the
extent provided in the Waiver Agreement, (or any other action which is contrary
to the restrictions on transfer and ownership of shares of Capital Stock set
forth in Section 5.9(ii)(a)(I) of the Charter) will result in such Excepted
Stock being automatically transferred to a Trust in accordance with Section
5.9(ii)(a)(II) of the Charter.

 

(e)Except as otherwise determined by the Company, to the extent provided in the
Waiver Agreement, the Ownership Limit Waiver shall cease to be effective upon
the breach of the representations or covenants set forth herein.

 

(f)All questions concerning the construction, validity and interpretation of
this Certificate shall be governed by and construed in accordance with the
domestic laws of the State of Maryland, without giving effect to any choice of
law or conflict of law provision (whether of the State of Maryland or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Maryland.

 

5.The Company may rely on this Certificate for purposes of granting the Investor
the Exemption.

 

IN WITNESS WHEREOF, the undersigned has signed on behalf of the Investor this
Certificate as of this 31st day of March, 2017 and the undersigned declares that
the undersigned has the authority to sign this Certificate on behalf of the
Investor.

 

  Brookfield Strategic Real Estate Partners II Hospitality REIT II, LLC      
By:                Name:           Title:  

 

 

 

 

EHIBIT B

 

LIST OF TENANTS OF THE COMPANY
OTHER THAN TAXABLE REIT SUBSIDIARIES

 

None

 

 

 

  

EXHIBIT C

 

LIST OF “ELIGIBLE INDEPENDENT CONTRACTORS” OF THE COMPANY

 

·Crestline Hotels & Resorts, LLC

 

·Hampton Inns Management, LLC

 

·Homewood Suites Management, LLC

 

·InnVentures IVI, LP

 

·Interstate Management Company, LLC

 

·McKibbon Hotel Management Inc.

 

 

 